245 S.W.3d 833 (2007)
STATE of Missouri, Respondent,
v.
Hollis Andrew BROOKS, Appellant.
No. WD 67496.
Missouri Court of Appeals, Western District.
December 18, 2007.
Motion for Rehearing and/or Transfer Denied January 29, 2008.
Application for Transfer Denied March 18, 2008.
Michael Freeman Jones, Clayton, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Jayne T. Wood, Office of Attorney General, Jefferson City, for Respondent.
Before THOMAS H. NEWTON, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 29, 2008.

ORDER
Hollis Andrew Brooks appeals the circuit court's judgment convicting him, after a jury trial, of one count of first-degree assault and one count of armed criminal action. We affirm. Rule 30.25(b).